Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Latonya Evette Moore appeals from the district court’s order denying her motion to reduce her sentence under 18 U.S.C. § 3582(e)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Moore, No. 2:01-cr00196-1 (E.D. Va. filed Mar. 21, 2008; entered Mar. 24, 2008). We dispense with oral argument as the facts and legal contentions are adequately addressed in the materials before the court and argument would not aid the decisional process.

AFFIRMED.